







CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of September 26,
2016, by and between Hani El-Naffy (the “Executive”) and Fresh Del Monte
Produce, Inc. (the “Company”).
Statement of Purpose
In accordance with the Separation and Release Agreement between Executive and
the Company dated as of September 26, 2016 (the “Separation Agreement”),
Executive’s employment as the Company’s President and Chief Operating Officer is
scheduled to terminate on November 2, 2016. The Company desires to have the
benefit of Executive’s advice and counsel for a period of time after such
termination of employment in order to assist with the transition of his role as
the Company’s President and Chief Operating Officer to his successor(s).
Executive is willing to provide such transitional services in accordance with
the terms of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each of the parties hereto, the parties agree as
follows:
1.Consulting Services. During the period from November 2, 2016 through February
28, 2017 (or earlier in the event of Executive’s death) (the “Consulting
Period”), Executive shall stand ready and shall furnish to the Company such
reasonable services of an advisory or consulting nature with respect the
transition of Executive’s role as the President and Chief Operating Officer of
the Company to his successor(s), as the Company may reasonably call upon him to
furnish and his health and other business commitments may permit, it being
understood by the parties that (i) Executive shall be available during the
Consulting Period upon reasonable notice and at reasonable times for periodic
consultations, either in person or by telephone, and (ii) Executive shall not be
required to render such services during reasonable vacation periods or times of
illness, disability or other incapacity. In providing the consulting services,
Executive shall be an independent contractor of the Company and as such shall
have no authority to bind the Company to any agreement or obligation of any type
or nature. Executive shall act in accordance with such independent contractor
status and not hold himself out as an officer or employee of the Company, nor
shall Executive make any claim based on any right or privilege applicable to the
Company’s employees. Executive shall be responsible for all costs of
self-employment, including, without limitation, social security liabilities and
federal, state and local income tax payments, and shall pay such costs when and
as due. Nothing herein shall be deemed to create any form of partnership,
principal-agent relationship, employer-employee relationship or joint venture
between the parties hereto with respect to the consulting services.


2.Compensation for Consulting Services. In consideration for the consulting
services during the Consulting Period, the Company shall pay to Executive the
following compensation:


a.
The Company shall pay Executive a monthly consulting fee at the same rate as
Executive’s base salary as in effect as of the date of this Agreement, payable
in periodic installments during the Consulting Period at the same time as salary
payments are made to employees of the Company.



b.
The Company shall reimburse Executive pursuant to the Company’s reimbursement
policies for any reasonable business expenses incurred by Executive in
connection with the performance of the consulting services.






--------------------------------------------------------------------------------







c.
The Company shall pay Executive a success fee based on the Company’s after-tax
net profit for the Company’s first fiscal quarter of 2017, subject to the
following:



i.
The amount of the success fee shall be based on the Company’s after-tax net
profit for the first fiscal quarter of 2017, using the formula set forth in the
Employment Agreement between Executive and the Company dated January 13, 1997
and prorated for the portion of the quarter which includes the Consulting Period
(i.e., two of the three months).



ii.
If a positive success fee amount is determined, such amount shall be payable in
a single cash payment as soon as practicable, and not more than 45 days, after
the end of such fiscal quarter, subject to clause iii.



iii.
In order to be eligible to receive payment of the success fee, after the end of
the Consulting Period and prior to the 45th day after the end of such fiscal
quarter, Executive must execute and not revoke the Release Agreement in the form
attached hereto as Exhibit A.



d.
For the avoidance of doubt, Executive shall not be eligible for compensation for
service on the Board of Directors of the Company (the “Board”) during the
Consulting Period, but shall become eligible for compensation as a non-employee
director for periods of service on the Board after the Consulting Period, in
accordance with the Company’s standard compensation practices for non-employee
directors as in effect from time to time.



3.Miscellaneous.


a.
This Agreement contains all the terms and conditions agreed upon by the parties
hereto regarding the subject matter of this Agreement, except as otherwise
expressly stated herein. Any prior agreements, promises, negotiations, or
representations, either oral or written, relating to the subject matter of this
Agreement not expressly set forth in this Agreement are of no force and effect.



b.
This Agreement is intended to comply, to the extent applicable, with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and shall, to the extent practicable, be construed in
accordance with such section. For purposes of this Agreement, each amount to be
paid or benefit to be provided will be construed as a separate identified
payment for purposes of Section 409A, and any payments that are due within the
“short term deferral period” as defined in Section 409A will not be treated as
deferred compensation unless applicable law requires otherwise.



c.
None of the provisions, terms, or clauses of this Agreement may be changed
except if made in writing signed by both Executive and the Company. Any waiver
of any term or provision of this Agreement must be in writing and be signed by
the party granting the waiver. If any of the provisions, terms, or clauses of
this Agreement are declared illegal, unenforceable, or ineffective, those
provisions, terms, and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.








--------------------------------------------------------------------------------





d.
Executive understands and agree that this Agreement may be executed in a number
of identical counterparts, each of which will be deemed an original for all
purposes.



e.
Executive understands that this Agreement will be governed by Florida law,
without regard to its conflict of law rules.



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Executive has hereunto set his hand, all as of the
day and year first above written.


EXECUTIVE
 
FRESH DEL MONTE PRODUCE INC.
 
 
 
 
 /s/ Hani El-Naffy
 
   /s/ Mohammad Abu-Ghazaleh
Hani El-Naffy
 
Name:
Mohammad Abu-Ghazaleh
 
 
Title:
Chairman and CEO






--------------------------------------------------------------------------------





EXHIBIT A


RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Agreement”) is entered into this ___ day of April,
2017, by and between Hani El-Naffy (the “Executive”) and Fresh Del Monte
Produce, Inc. (the “Company”).


Statement of Purpose


In accordance with the Consulting Agreement between Executive and the Company
dated September 26, 2016 (the “Consulting Agreement”), Executive is eligible to
receive a “success fee” based on the Company’s after-tax net profit for the
first fiscal quarter of 2017, subject to Executive providing the Company with a
release of claims. The Company has determined that a success fee is in fact
payable, and this Agreement provides for the required release of claims.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each of the parties hereto, the parties agree as
follows:


1.Release of Claims. In accordance with Section 2.c of the Consulting Agreement,
and as consideration for the success fee payable under Section 2.c of the
Consulting Agreement, Executive agrees as follows:


a.
Executive, on behalf of himself, his heirs, legal representatives,
successors-in-interest, and assigns, does hereby irrevocably and unconditionally
release, acquit, and forever discharge the Company, including all of its past,
present, and future parents, subsidiaries, affiliated companies, and owners and
all of their past, present, and future predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, and insurers
and all persons acting by, through, under, or in concert with any of them
(collectively “Releasees”), and each of them, of and from all claims,
complaints, actions, causes of action, rights, demands, debts, obligations,
damages, or accountings of whatever nature, in law or in equity, which Executive
may have, in the past may have had, or in the future may have against Releasees,
or any of them, by reason of, arising out of, or in any way related to
Executive’s employment or consulting services with the Company, the termination
of that employment or consulting services, or any other matters of whatever
nature, whether known or unknown, occurring prior to the date of Executive’s
execution of this Agreement (herein collectively “Claims”).



b.
The Claims being released include, but are not limited to, all claims of
discrimination or concerning other employment practices prohibited under
federal, state, or local laws and include, without limitation, claims arising
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1866, the Equal Pay Act, the
Rehabilitation Act, the Fair Labor Standards Act, the National Labor Relations
Act, the Fair Credit Reporting Act, Executive Order 11246, the state or federal
Family and Medical Leave Acts, and all claims under any state, local, or
municipal EEO Act, statute, or ordinance (all as amended), and claims growing
out of any other legal or statutory restrictions on the Company’s right to
terminate Executive’s employment.








--------------------------------------------------------------------------------





c.
The Claims being released include, but are not limited to, all common law
claims, including any express or implied contractual claims, and any tort claims
including but not limited to, claims for fraud, negligent or intentional
misrepresentation, invasion of privacy, loss of consortium, assault, battery,
conspiracy, bad faith, negligent hiring or supervision, violation of a public
policy, a covenant of good faith and fair dealing, interference with prospective
economic advantage, tortious interference with contract, promissory estoppel,
intentional or negligent infliction of emotional distress, intentional or
negligent acts of personal injury, and wrongful discharge.



d.
Executive is also waiving his right to any monetary recovery if such Claims are
pursued on his behalf. Executive confirms that (to his knowledge) Executive has
suffered no injuries or occupational diseases in connection with his employment
with the Company that may be compensable under any state worker’s compensation
laws. Executive confirms that he does not have any pending claim, charge, or
suit against the Releasees or any of their employees in any federal, state, or
local court or administrative agency.



e.
With respect to any claims that Executive has under the Age Discrimination in
Employment Act (herein “ADEA Claims”), Executive confirms that the Company has
hereby advised Executive in writing of the following:



i.
that this release set forth herein (the “General Release”) does not waive rights
or claims that may arise after the date it is executed;



ii.
that Executive is waiving the rights and claims Executive may have in exchange
for consideration in addition to things of value to which Executive is already
entitled;



iii.
that Executive should consider the terms of this General Release and consult
with an attorney of his choice before signing this General Release;



iv.
that Executive has at least twenty-one (21) days from the day he received this
Agreement to consider this General Release before signing it, and Executive
understands and agrees that any changes made to this General Release in the
twenty-one (21) days during which he may consider this General Release, whether
material or not, will not restart the running of the twenty-one (21) day period;



v.
that after Executive has signed this Agreement, with respect to the release of
the ADEA Claims, Executive will have at least seven (7) calendar days in which
to revoke this General Release, and that the General Release of the ADEA Claims
shall not become effective or enforceable with respect to the ADEA Claims until
the revocation period expires. If Executive chooses to revoke the General
Release, Executive will do so by signing a revocation letter and delivering it
to:



Del Monte Fresh Produce Company
241 Sevilla Avenue
Penthouse
Coral Gables, Florida 33134
Attention: Louie Tenazas, Sr. Vice President-Human Resources







--------------------------------------------------------------------------------





To be effective, Executive understands that a revocation letter must be
delivered to the Company by the close of business on the last day of the
revocation period. Executive understands that if he chooses to revoke this
General Release, Executive will lose the right to receive the success fee under
the terms of the Consulting Agreement.
vi.
that if Executive signs this Agreement prior to the expiration of the twenty-one
(21) day review period, Executive hereby waives any rights that he may have for
any remaining time available to him under any law to review this General
Release. Executive confirms that he has freely and voluntarily chosen to accept
the General Release at this time.



vii.
that Executive understands that his right of revocation set forth in this
Section applies only to the release of any ADEA Claims. If Executive elects to
revoke this General Release for ADEA Claims, the Company will have the option to
choose to enforce this General Release, excluding unwaived ADEA Claims.
Executive acknowledges that this General Release fully complies with the
requirements of 29 U.S.C. Section 626(f), and all other legal requirements
necessary for its validity and enforceability. Such revocation of the release of
any ADEA Claims shall not affect the validity of the General Release of any
other claims.



2.Miscellaneous.


a.
This Agreement contains all the terms and conditions agreed upon by the parties
hereto regarding the subject matter of this Agreement, except as otherwise
expressly stated herein. Any prior agreements, promises, negotiations, or
representations, either oral or written, relating to the subject matter of this
Agreement not expressly set forth in this Agreement are of no force and effect.
Neither Releasees nor Executive has relied on any promise except those set forth
in this Agreement. Notwithstanding the foregoing, nothing set forth herein shall
limit or restrict any post-employment covenant or other obligation of Executive
under the Employee Agreement Relating to Assignment of Invention and Non-
Disclosure of Confidential Information previously entered into by Executive.



b.
None of the provisions, terms, or clauses of this Agreement may be changed
except if made in writing signed by both Executive and the Company. Any waiver
of any term or provision of this Agreement must be in writing and be signed by
the party granting the waiver. If any of the provisions, terms, or clauses of
this Agreement are declared illegal, unenforceable, or ineffective, those
provisions, terms, and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.



c.
Executive understands and agree that this Agreement may be executed in a number
of identical counterparts, each of which will be deemed an original for all
purposes.



d.
It is understood and agreed that the above-recited consideration is provided by
Releasees, and is accepted by Executive in settlement and compromise of disputed
claims that he may hold or now have, the validity of which are expressly denied
by Releasees, and that the provision of such consideration is not an admission
of liability by Releasees.








--------------------------------------------------------------------------------





e.
Executive confirms that before signing this Agreement, Executive had adequate
time to consider this Agreement and to consult with anyone of his choosing
(including an attorney) concerning this Agreement.



f.
Executive understands that this Agreement will be governed by Florida law,
without regard to its conflict of law rules.



g.
As a direct inducement to Releasees to enter into this Agreement, Executive
makes the following representations and warranties to Releasees, which
representations and warranties are expressly relied on by Releasees in entering
into this Agreement and which shall survive the execution of this Agreement by
Executive:



i.
that no promise, inducement, or agreement not herein expressed was made or
offered to Executive for this settlement, and that this Agreement is executed by
Executive without reliance upon any agreement, restriction, or consideration,
except those agreements, restrictions, and other consideration expressly stated
in this Agreement; and



ii.
that Executive performed an independent investigation and need no additional
information to assess the advantages and disadvantages of the Agreement and that
Executive is not expecting Releasees to disclose any information they might
otherwise have.    



h.
This Agreement and the covenants contained herein shall be binding on and inure
to the benefit of Releasees and the assigns, heirs, executors, and
administrators of Releasees and the predecessors, successors, and assigns of
Releasees and each past or present parent, subsidiary, affiliate, employee,
agent, representative, officer, director, insurer, attorney, and stockholder of
Releasees.



i.
This Agreement is to be interpreted in accordance with its fair meaning and not
strictly for or against Releasees or Executive. This Agreement will not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that all parties have contributed substantially and
materially to the preparation of this Agreement.



j.
Executive confirms that he has not assigned or transferred, and will not assign
or transfer, any of the claims being released under this Agreement to any other
person or entity.



k.
By signing below, Executive confirms that he:



i.
has thoroughly and carefully read this Agreement;



ii.
is aware of his rights concerning his employment with and/or termination of such
employment from Releasees or any of their parents, subsidiaries, affiliates,
successors, or assigns;



iii.
is competent to execute this Agreement;



iv.
fully understands all of the terms of this Agreement and their effect;






--------------------------------------------------------------------------------







v.
agrees with everything stated in this Agreement;



vi.
knows that he is giving up important rights;



vii.
is signing this Agreement voluntarily of his own free will; and



viii.
fully understands that the meaning and intent of this Agreement is that it
constitutes a complete general release.



l.
Executive further understands and confirms that after Executive signs this
Agreement, it will be final and binding on the Releasees and Executive and will
be legally enforceable.



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Executive has hereunto set his hand, all as of the
day and year first above written.


EXECUTIVE
 
FRESH DEL MONTE PRODUCE INC.
 
 
 
 
 
 
 
Hani El-Naffy
 
Name:
Mohammad Abu-Ghazaleh
 
 
Title:
Chairman and CEO






